Citation Nr: 1727951	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-09 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for Buerger's disease (with amputation of the left first, second, and fourth toes, with Raynaud's disease) (hereinafter "Buerger's disease").

2.  Entitlement to service connection for a back disorder, to include as secondary to Buerger's disease.

3.  Entitlement to service connection for a dental disorder (claimed as teeth condition), to include as secondary to Buerger's disease.


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney-at-Law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from August 1974 to August 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran appeared at a Board video-conference hearing held at the RO before the undersigned Veterans Law Judge in November 2013.  A transcript of this hearing is associated with the claims file.  Subsequently, the Board remanded the Veteran's claims for additional development in April 2014.  In September 2015, after substantial compliance with the remand was completed, the Board issued a decision denying all of the issues on appeal.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In December 2016, pursuant to a Joint Motion for Remand, the Court vacated the Board's September 2015 decision and remanded the Veteran's appeal to the Board.  


FINDINGS OF FACT

1.  In a September 1999 rating decision, the RO denied service connection for Buerger's disease.  Although the Veteran initiated an appeal of that decision, he failed to perfect that appeal by filing an untimely VA Form 9 to the Statement of the Case.  Furthermore, there was no new and material evidence submitted within one year of the rating decision that was not considered in adjudicating the Veteran's claim.  Therefore, the September 1999 rating decision is final.

2.  In an October 2002 rating decision, the RO denied a petition to reopen the Veteran's claim for service connection for Buerger's disease based on a finding that no new and material evidence was received.  The Veteran neither disagreed with nor submitted new and material evidence within one year of the rating decision's issuance, and it is, therefore, final.

3.  None of the new evidence received since the October 2002 rating decision is material to reopen the claim for service connection for Buerger's disease.

4.  The Veteran does not have a current diagnosis of a back disability.

5.  A compensable dental disorder was neither incurred in nor is a result of service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The RO's September 1999 and October 2002 rating decisions related to the Veteran's claim for service connection for Buerger's disease are final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2016).

2.  New and material evidence has not been received, and the claim of service connection for Buerger's disease may not be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for a back disorder have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for service connection for a dental disorder have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.381, 17.161(h) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim to Reopen

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.

The Veteran's claim for service connection for Buerger's disease was previously denied by the RO in rating decisions issued in September 1999 and October 2002.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  

A September 1999 rating decision denied the Veteran's original claim of service connection for Buerger's disease based essentially on a finding that, while VA treatment records showed treatment for such disability, there was no evidence supporting that such disability was incurred in or aggravated by service.  Although the Veteran filed a notice of disagreement, and a Statement of the Case was issued, he did not timely perfect his appeal.  Although a Statement of the Case was issued in September 2000, a VA Form 9 was not filed until May 2001 by the Veteran's representative.  The Veteran and his representative was notified by letter in November 2001 that his substantive appeal was untimely and was not being accepted to perfect an appeal as to the September 1999 rating decision.  He was provided his appellate rights and advised he had one year to appeal the RO's decision as to the finality of the 1999 decision.

Furthermore, the Board acknowledged that the Veteran submitted new and material evidence in August 2000 in the form of a letter from his treating physician that provided a medical opinion linking his Buerger's disease to his military service.  However, that letter was received with his Notice of Disagreement with the September 1999 rating decision and was considered in the September 2000 Statement of the Case.  Consequently, the Board finds that there this evidence was considered in the adjudication of the Veteran's claim at that time.  There was no other new and material evidence submitted within one year of the September 1999 rating decision.  As the Veteran did not perfect an appeal and no new and material evidence was submitted within one year of the rating decision that was not considered in adjudication of the Veteran's claim, the Board finds that the September 1999 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b).  

In May 2002, the RO indicated it received copies of the Veteran's prior Notice of Disagreement and VA Form 9 and interpreted this correspondence as a petition to reopen the previously denied claim for service connection for Buerger's disease.  The RO issued a rating decision in October 2002 finding that no new and material evidence had been received to reopen the claim.  The Veteran did not disagree with that rating decision and did not submit new and material evidence within one year of its issuance.  Accordingly, the October 2002 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b).  

In September 2009, via his attorney, the Veteran filed a petition to reopen his claim for service connection for Buerger's disease.  Given that the October 2002 rating decision is final, new and material evidence is required to reopen the Veteran's claim. 38 U.S.C.A. § 5108.

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

Evidence of record at the time of the October 2002 rating decision included statements from the Veteran, his STRs, VA treatment records from 1992 through 1996, private physician's medical statement from July 2000, and a January 1997 VA examination report.  

New evidence received since the October 2002 rating decision consists of a letter from the Veteran to his Senator, a June 2015 letter from the Veteran, VA treatment records, and a MEPSS information sheet regarding thromboangiitis obliterans (Buerger's disease).

The Veteran and his attorney appeared before the undersigned at a video-conference hearing in November 2013 and the transcript of that hearing is in the claims file.  In the December 2016 Joint Motion for Remand, the parties agreed that the Board erred in its September 2015 decision essentially because it was unclear whether it had considered "that part of Appellant's testimony, wherein he testified that based on a January 7, 1998, VA discharge summary received in August 2014 ..., which 'list[ed] asthma as being comorbid with the Buerger's Disease,' 'the exacerbation of the asthma was the beginning or is part of the exacerbation or the cause of [his] Buerger's disease.'"  (Emphasis added.)  However, the quoted statements in the JMR were not made by the Veteran (i.e., the Appellant noted in the JMR), but rather by his attorney at the hearing.  The attorney was not a witness at the hearing as he was not sworn in to provide testimony.  Rather the attorney's statements are merely contentions and arguments he was presenting on behalf of the Veteran.  See 38 C.F.R. § 20.710 (The testimony of witnesses will be heard.  All testimony must be given under oath or affirmation.  Oath or affirmation is not required for the sole purpose of presenting contentions and arguments.)  Consequently, the Board does not find the attorney's statements at the hearing to be testimonial evidence that must be considered in determining whether new and material evidence has been presented to reopen the Veteran's claim.  Such finding is consistent with the purpose of a hearing as set forth in 38 C.F.R. § 20.700(b) (to receive argument and testimony relevant and material to the appellate issue ... argument [alone] should be submitted in the form of a written brief.) (Emphasis added).  Regardless, the Board will address the attorney's contentions, below.

Turning to the question of whether any of the new evidence received since October 2002 is material, the Board notes that, since service connection for Buerger's disease was previously denied on the basis that there was no evidence that it was incurred in or aggravated by service, for the new evidence received to be material, it would have to relate to such fact not previously established.  Reviewing the additional evidence, the Board finds that none of the new evidence received tends to establish that the Veteran's Buerger's disease is related to his military service.  The additional VA treatment records merely show continued treatment for Buerger's disease.  They do not show or suggest that the Veteran's Buerger's disease may be related to his active military service.  In fact, they are cumulative and redundant of the evidence of record at the time of the prior rating decision because they merely show a diagnosis of, and treatment for, Buerger's disease.  

As to the letter from the Veteran to his Senator, it is merely a vague statement by the Veteran restating his that he suffers from this condition that he believes was initially contracted and/or developed during active duty in the line of duty and it has continued to develop and increased in severity over the years.  Consequently, insofar as it restates the Veteran's belief that his Buerger's disease is related to his military service, it is cumulative and redundant of his prior statements considered during previous adjudications.  Furthermore, as a lay person, the Veteran is not competent to provide a medical opinion as to the etiology of his Buerger's disease.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  Although evidence is presumed credible, it is not presumed competent for means of determining whether it is new and material.  Consequently, the Veteran's non-competent medical opinion as to a relationship between his Buerger's disease and his military service is not material evidence to reopen his claim for service connection.  

As for his June 2015 correspondence, this letter merely sets forth the Veteran's treatment at VA and his confusion as to why VA is not able to retrieve his treatment records prior to 1996.  The Veteran does not provide any additional information regarding his treatment relating to his feet or any additional facts relating to his Buerger's disease.  As for his claims of having treatment records between 1978 and 1996 that were not obtained, the Board notes that treatment records were obtained from 1992 to 2012.  It is clear from these records that there are some inpatient substance abuse treatment records at the Bedford, Massachusetts, VA Medical Center that were not associated with the claims file.  However, as those were not for treatment related to the Veteran's Buerger's disease, the Board does not find them to be relevant to the present claim.  As to the Veteran's statement that he received treatment beginning in the early 1980s over a period of 15 years at the Bedford VA Medical Center contain Health Summaries that include a list of all of the Veteran's appointments scheduled and treatment.  That list does not show any treatment or appointments prior to his substance abuse treatment in 1992 and the treatment records obtained starting in 1994 coincide with the appointments listed.  Consequently, from the Bedford VA Medical Center's records, it does not appear that they would have any medical records for the Veteran prior to 1992.  The Board can only conclude from the records obtained, therefore, that the Bedford VA Medical Center does not have any additional records for the Veteran prior to 1992 despite what the Veteran contends.  As for the other locations, the RO specifically requested records from the Boston VA Medical Center and was advised it had no treatment records for the Veteran prior to 1996.  In this letter, the Veteran does not appear to indicate treatment prior to 1996 at this VA Medical Center as the treatment records for the physician he notes who treated him at this facility are in the records that have been obtained.  Furthermore, he does not actually contend that his treatment predated 1996 at this facility.  Consequently, the Board finds that the VA treatment records that were obtained appear to be all that are available, given the responses from the VA Medical Centers, the fact that the Veteran did not receive treatment for his Buerger's disease relating to his feet until 1994 (which records are in the claims file), and the Veteran has not clearly  claimed any treatment for his feet prior to that time.  Thus, the Board finds that this letter is not material evidence because neither the contents of the letter do not provide material evidence nor does it trigger VA's duty to assist to develop for additional VA treatment records.

Finally, the Board acknowledges that the Veteran's attorney argued at the November 2013 Board hearing that the Veteran's Buerger's disease is related to his childhood asthma of which he experienced an exacerbation of in service and that this "exacerbation of the asthma was the beginning or is part of the exacerbation or the cause of [his] Buerger's disease."  The Veteran's attorney pointed to a January 1998 VA discharge summary received in August 2014 that listed asthma as being comorbid with the Buerger's disease and argued that means that they are related and/or intertwined, stating that they are both breathing disorders.   

In the December 2016 JMR, the parties agreed that the Board's findings in the September 2015 decision did not appear to be consistent with the Court's holding in Shade that the Board should not concentrate exclusively on whether the evidence remedies the principle reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  

The Board recognizes that the attorney's contentions at the November 2013 Board hearing raise a new theory of entitlement of secondary service connection in that, for the first time, the argument was made that the Veteran's Buerger's disease is secondary to his asthma, which is acknowledged to have pre-existed service but it is contended that it was exacerbated by his service.  Nevertheless, the Board does not find that such argument triggers in VA a duty to assist or a duty to consider a new theory of entitlement because the Veteran's argument ignores that an essential element missing from his claim that must be met before any further assistance is required - service connection for asthma.  

Service connection may be established on a secondary basis for a disability that is "proximately due to or the result of a service-connected disease or injury."  (Emphasis added.)  38 C.F.R. § 3.310(a).  It is not enough to merely allege and prove in the present claim of service connection for Buerger's disease that the Veteran's asthma, which pre-existed service, was aggravated by his military service.  The Veteran must actually have filed a claim for and been awarded service connection by VA for asthma before the provisions of § 3.310 apply.  In the present case, the Veteran has never sought service connection for asthma and, consequently, is not presently service-connected for it.  As such, the Board does not find that VA's duty to assist is triggered to develop the Veteran's claim for secondary service connection under Shade because there is no reasonable possibility that such assistance would develop evidence that would substantiate that theory of entitlement.  See 38 C.F.R. § 3.159(d) (providing that VA will either refrain from or discontinue providing assistance in obtaining evidence for a claimant if there is no reasonable possibility that any or additional assistance would substantiate the claim).    

While a new theory of entitlement cannot be the basis to reopen a claim under 38 U.S.C.A. § 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  Here, review of the evidence reflects that the VA has not received any competent evidence in support of this new theory which indicates the Veteran's Buerger's disease was caused or aggravated by his nonservice-connected asthma.  The January 7, 1998 medical record simply notes "asthma" under the heading "Comorbidities."  The Court has noted that comorbid means: "pertaining to a disease or other pathologic process that occurs simultaneously with another." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 399 (31st ed. 2007).  Nichols v. Shinseki, Dkt. No. 10-0672, 2011 U.S. App. Vet. Claims LEXIS 1535, (July 20, 2011) (nonprecedential).  Veteran's counsel has taken this record, indicating simply the coexistence of Buerger's disease and asthma, and has used it to support his contention that the exacerbation of the Veteran's asthma was the beginning or is part of the exacerbation or the cause of the Veteran's Buerger's disease.  However, only the attorney's lay contentions support this theory of entitlement and, alone, they do not constitute new and material evidence.  The January 1998 medical record, which only suggests that the Veteran simultaneously had asthma and Buerger's disease, is insufficient as it does not indicate that the Veteran's Buerger's disease began in service or is otherwise related to service or a service-connected disability.  Accordingly, the Veteran's new theory of entitlement does not constitute new and material evidence sufficient to reopen his claim.

For the foregoing reasons, the Board concludes that none of the new evidence received since the last final decision was issued in October 2002 is material.  New and material evidence not having been received, the Veteran's claim to reopen for service connection for Buerger's disease is denied.

II. Service Connection

Except as otherwise discussed in further detail below regarding the Veteran's claims on appeal for service connection of back and teeth disorders, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative have argued otherwise.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).   

Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) a service-connected disability; and (3) that the current disability was either caused or aggravated by the service-connected disability. 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for a Back Disability

In September 2009, via his attorney, the Veteran filed a claim for service connection for a back disorder as secondary to his Buerger's disease.  However, at the November 2013 Board hearing, his attorney stated that there was no tying the back with the Buerger's disease, but that that the claim is that he hurt his back when he was involved in a car accident in service.  Nevertheless, the Board finds that the evidence of record fails to establish that the Veteran has a current back disorder for which service connection may be awarded.  

The Veteran's service treatment records show that, in December 1975, he was involved in a bicycle versus car accident when the bicycle he was riding hit the side of a car.  He sustained trauma to his head, neck and right arm with lacerations to the right arm and ear.  X-rays of the cervical spine were normal.  In July 1977, he was involved in a motorcycle accident and injured his right shoulder and right hip.  According to a September 1977 treatment note, he complained of continued pain in his right hip following the July 1977 motorcycle accident.  The impression was low back pain.  On service separation examination in August 1978, the Veteran's spine was noted to be normal on clinical evaluation.   

There are no post-service treatment records showing that the Veteran received treatment for, or has been diagnosed to have, a back disorder during the course of this appeal.  During his November 2013 hearing, the Veteran's attorney argued that this absence of evidence is due to the Veteran's formerly indigent status and because of current medical insurance issues.  However, despite that, the attorney did not actual assert that the Veteran has a current disability nor did he elicit any testimony from the Veteran regarding any current symptomatology that he may have been having in an attempt to establish a record of lay statements upon which a medical diagnosis could be established.  

Rather, the Veteran's attorney argued that, because the Veteran had an injury in service, a VA examination should be provided to determine what, if any, current back disorder the Veteran may have.  The Board has considered whether such examination is necessary.  Absent any competent evidence, whether lay or medical, suggesting that the Veteran has even persistent or recurrent symptoms of a current back disorder, examination to secure a medical diagnosis and medical nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met. See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  A mere allegation of the presence of a disease or injury is not sufficient evidence of a current disability.  

While the Board acknowledges that the Veteran was assessed to have low back pain in service, there is no evidence in the record indicating that he has been diagnosed with a current back disorder, or that he has had persistent or recurrent symptoms of such, at any time during this appeal.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, service connection for a back disorder is denied because the medical evidence fails to establish the Veteran has a current disability for which service connection may be granted.  


Service Connection for a Dental Disorder

The Veteran contends that he has a dental disorder that is secondary to his Buerger's disease and, therefore, seeks service connection on a secondary basis.  However, as previously discussed, the Veteran's claim to reopen for service connection for Buerger's disease is herein denied.  Consequently, service connection for Buerger's disease has not been established at this time, and entitlement to service connection for a dental disorder as secondary thereto cannot be granted.  See 38 C.F.R. § 3.310.

As for direct service connection, compensation may be awarded for missing teeth due to dental trauma or bone loss in service. The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.  A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment, which is set forth in 38 C.F.R. § 17.161.  See Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  To establish entitlement to service connection for VA outpatient dental treatment purposes for a tooth, the Veteran must have sustained a combat wound or other in-service trauma. 38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b) (Effective February 29, 2012, VA amended 3.381 primarily to clarify the respective responsibilities of VBA and VHA in determinations concerning eligibility for dental treatment. See Fed. Reg. 4469 (Jan. 30, 2012)).

The Veteran's service treatment records reflect that tooth numbers 1, 16, and 32 were extracted in March 1976.  However, dental extractions during service are not tantamount to dental trauma; trauma of teeth, even extractions, in and of themselves, does not constitute dental trauma. VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  Additionally, there is no evidence that the Veteran sustained a combat wound or other in-service trauma.  In short, there is no evidence to indicate that service connection for compensation or treatment purposes is warranted.  Neither the Veteran nor his attorney has provided any real allegation regarding the relationship of the Veteran's dental condition to service.  In fact, during his November 2013 hearing, the Veteran's attorney specifically stated that the theory of entitlement was secondary service connection, not direct.

Accordingly, the Board finds that service connection for a dental disorder is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b)


ORDER

New and material evidence not having been received, the claim to reopen for service connection for Buerger's disease is denied.

Entitlement to service connection for a back disorder, to include as secondary to Buerger's disease, is denied.

Entitlement to service connection for a dental disorder (claimed as teeth condition), to include as secondary to Buerger's disease, is denied.





____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


